Citation Nr: 0108642	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-02 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the period from October 15, 1991, through 
July 21, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss for the period from July 22, 1998 
through June 18, 2000.

3.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss subsequent to June 19, 2000.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
November 1963.  This appeal arises from a May 1998 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  That rating 
decision, which followed the April 1998 Board of Veterans' 
Appeals (Board) decision granting service connection for 
bilateral hearing loss, assigned an initial noncompensable 
evaluation from October 1991 for that disability.

In July 2000, the RO granted a 30 percent evaluation for 
bilateral hearing loss from July 1998, and a 40 percent 
evaluation from June 2000.


FINDINGS OF FACT

1.  From October 1991 through July 21, 1998, the appellant's 
bilateral hearing loss was manifested by a puretone threshold 
average of 60 decibels in the right ear and 60 decibels in 
the left ear, with speech recognition ability of 90 percent 
for the right ear and 100 percent for the left ear, resulting 
in Level "III" hearing for the right ear and Level "II" 
hearing for the left ear.

2.  Until June 1999, only the earlier criteria for rating 
hearing loss are applicable.

3.  With respect to the period of time from June 1999, the 
amended criteria for rating hearing loss disabilities are 
more favorable to the appellant.

4.  From July 22, 1998, through June 18, 2000, the 
appellant's bilateral hearing loss was manifested by a 
puretone threshold average of 55 decibels in the right ear 
and 78 decibels in the left ear, with speech recognition 
ability of 80 percent for the right ear and 20 percent for 
the left ear, resulting in Level "IV" hearing for the right 
ear and Level "XI" hearing for the left ear.

5.  The evidence since June 19, 2000, shows that the 
appellant's bilateral hearing loss is manifested by a 
puretone threshold average of 85 decibels in the right ear 
and 75 decibels in the left ear, with puretone thresholds in 
each of the four frequencies of 1000, 2000, 3000, and 4000 
Hertz 55 decibels or more.  Under the new criteria, this 
results in Level "VIII" hearing for the right ear and Level 
"VI" hearing for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected bilateral hearing loss from October 15, 
1991, through July 21, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998). 

2.  The criteria for a disability rating greater than 30 
percent for the service-connected bilateral hearing loss have 
not been met for the period of time from July 22, 1998, 
through June 18, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 
6100 (2000).

3.  The criteria for a disability rating greater than 40 
percent for the service-connected bilateral hearing loss have 
not been met for the period of time since June 19, 2000.  38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1998, the Board granted service connection for 
bilateral hearing loss.  The RO assigned an initial 
noncompensable evaluation from October 1991 for that 
disability.  In July 2000, the RO granted a 30 percent 
evaluation for bilateral hearing loss from July 22, 1998, and 
a 40 percent evaluation from June 19, 2000.  The veteran has 
disagreed with these evaluations.

Evidence

A private audiological evaluation dated in October 1991 
showed pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
55
70
70
LEFT

50
55
70
80

Based upon the above findings, the average pure tone decibel 
loss in the veteran's right ear was reported as 60 decibels, 
and the average pure tone decibel loss in his left ear was 
reported as 64 decibels.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 100 
percent in the left ear.  

In June 1992, private testing showed average pure tone 
decibel loss in the veteran's right ear as 62.5 decibels, and 
the average pure tone decibel loss in his left ear as 61.25 
decibels.  The examiner stated that "pure tone recheck 
reveals no significant change from audio obtained 10-3-91."

The veteran was afforded a VA audiological examination in 
March 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
50
50
50
LEFT

35
40
45
60

Based upon the above findings, the average pure tone decibel 
loss in the veteran's right ear was reported as 49 decibels, 
and the average pure tone decibel loss in his left ear was 
reported as 45 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 88 
percent in the left ear.  The examiner diagnosed moderate 
hearing loss in the right ear and mild to moderately severe 
hearing loss in the left ear.  

On VA audiological evaluation dated July 22, 1998, pure tone 
threshold average was 55 decibels for the right ear and 78 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 20 
percent in the left ear.

On private audiological evaluation dated in February 2000, 
pure tone threshold average was recorded as 65 decibels for 
the right ear and 65 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the right ear and of 60 percent in the left ear.

Finally, the veteran was afforded a VA audiological 
examination on June 19, 2000.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

80
80
90
90
LEFT

75
75
75
75

Based upon the above findings, the average pure tone decibel 
loss in the veteran's right ear was reported as 85 decibels, 
and the average pure tone decibel loss in his left ear was 
reported as 75 decibels.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 92 
percent in the left ear.

Analysis

The appellant perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his bilateral hearing loss.  Although the RO has 
increased the disability evaluation assigned to the 
appellant's disability, the claim of an increased rating for 
this disability remains at issue on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 
C.F.R. § 3.103 (2000).  In this case, there is no indication 
of additional relevant records that the RO has failed to 
obtain.  The RO arranged for VA examinations of the appellant 
and private records have been obtained.  The veteran has been 
advised through the statement of the case and supplemental 
statement of the case that the results of audiometric testing 
determine the percentage disability rating, and he has been 
provided the evaluation criteria as well as the results of 
testing he underwent.  No further assistance is necessary to 
substantiate the appellant's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted). 

The appellant has disagreed with the original disability 
rating assigned for his bilateral hearing loss.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC). Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found. Id. at 126. With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The statement of the case (SOC) and supplemental statement of 
the case (SSOC) provided to the appellant have identified the 
issue on appeal as evaluation of service-connected hearing 
loss and have noted the rating assigned at the time of their 
issuance.  Throughout the course of this appeal, the RO has 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disability. In the SOC, the RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  Moreover, the RO in 
this matter assigned "staged" ratings for the appellant's 
service-connected bilateral hearing loss.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected bilateral hearing loss.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The RO complied with the 
substantive tenets of Fenderson in its adjudication of the 
appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 38 
C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability.

The appellant filed his claim in October 1991, and his 
bilateral hearing loss is rated under Diagnostic Code 6100.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1998), including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999). 
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from June 10, 
1999, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to June 10, 1999, the Board cannot apply the revised 
regulations. 

The old and new regulations for evaluating a hearing loss 
disorder are, in most respects, identical.  See 64 Fed. Reg. 
25202 (May 11, 1999) (discussing the method of evaluating 
hearing loss based on the results of puretone audiometry 
results and the results of a controlled speech discrimination 
test and indicating that there was no proposed change in this 
method of evaluation).  In this case, the most recent set of 
rating criteria is more favorable to the appellant's claim, 
and was properly considered by the RO.  The amended 
regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) 
(2000).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b), (e) (2000).  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).

The results of the private October 1991 audiogram, as 
indicated above, showed that the appellant's hearing loss is 
properly evaluated as noncompensably disabling at that time.  
Based on a 90 percent speech recognition score and a 60-
decibel puretone threshold average, Table VI indicates a 
designation of Level "III" for the right ear.  Based on a 100 
percent speech recognition score and a 60-decibel puretone 
threshold average, Table VI indicates a designation of Level 
"II" for the left ear. When applied to Table VII, the numeric 
designations of "II" for the better ear and "III" for the 
poorer ear translated to a noncompensable evaluation.  

Looking at the results of the March 1996 VA audiogram, the 
appellant's hearing loss is again properly evaluated as 
noncompensably disabling at that time.  Based on an 88 
percent speech recognition score and a 49-decibel puretone 
threshold average, Table VI indicates a designation of Level 
"II" for the right ear.  Based on an 88 percent speech 
recognition score and a 45-decibel puretone threshold 
average, Table VI indicates a designation of Level "II" for 
the left ear.  When applied to Table VII, the numeric 
designations of "II" for each ear translated to a 
noncompensable evaluation.  

Therefore, the appellant's service-connected hearing loss is 
properly assigned a noncompensable disability rating for the 
period of time from October 1991 to July 1998.  38 C.F.R. § 
4.85, Tables VI and VII (1998).

The results of the July 22, 1998 VA audiogram, as indicated 
above, showed that the appellant's hearing loss is properly 
evaluated as 30 percent disabling from July 22, 1998.  Based 
on an 80 percent speech recognition score and a 55- decibel 
puretone threshold average, Table VI indicates a designation 
of Level "IV" for the right ear.  Based on a 20 percent 
speech recognition score and a 78-decibel puretone threshold 
average, Table VI indicates a designation of Level "XI" for 
the left ear.  When applied to Table VII, the numeric 
designations of "IV" for the better ear and "XI" for the 
poorer ear translated to a 30 percent disability evaluation.  
Therefore, the appellant's service-connected hearing loss is 
properly assigned a 30 percent disability rating beginning 
July 22, 1998.  38 C.F.R. § 4.85, Tables VI and VII (2000).

The results of the February 2000 private audiogram, as 
indicated above, showed that the appellant's hearing loss is 
again properly evaluated as 30 percent disabling at that 
time.  Based on a 64 percent speech recognition score and a 
65- decibel puretone threshold average, Table VI indicates a 
designation of Level "VI" for the right ear.  Based on a 60 
percent speech recognition score and a 65-decibel puretone 
threshold average, Table VI indicates a designation of Level 
"VI" for the left ear.  When applied to Table VII, the 
numeric designations of "VI" for each ear translated to a 30 
percent disability evaluation.  Therefore, the appellant's 
service-connected hearing loss was properly continued based 
on the February 2000 results.  38 C.F.R. § 4.85, Tables VI 
and VII (2000).

The results of the June 19, 2000 VA audiogram, as indicated 
above, showed that the appellant's hearing loss is properly 
evaluated as 40 percent disabling from June 19, 2000.  The 
average puretone threshold average of 85 decibels in the 
right ear and 75 in the left ear, and speech recognition 
scores of 92 percent bilaterally, would combine for a 
noncompensable evaluation (Level II and III) under the Tables 
VI and VII analysis.  However, the amended regulations added 
two new provisions for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first new 
provision, that of 38 C.F.R. § 4.86(a), indicates that if 
puretone thresholds in each of the four frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation. See 64 Fed. Reg. 
25209 (May 11, 1999).  

Based upon the findings of the June 2000 VA examination 
discussed above, puretone thresholds in all four frequencies 
of 1000, 2000, 3000, and 4000 Hertz in each ear are 55 
decibels or more.  Accordingly, the appellant's bilateral 
hearing loss may be rated under Table VIa.  Based on an 85-
decibel puretone threshold average, Table VIa indicates a 
designation of Level "VIII" for the right ear.  Based on a 
75-decibel puretone threshold average, Table VIa indicates a 
designation of Level "VI" for the left ear.  These are higher 
than the Levels "II" and "III" hearing loss for the left 
and right ear under Table VI discussed previously.  
Accordingly, the appellant was properly evaluated under Table 
VIa for his bilateral hearing loss.  When applied to Table 
VII, the numeric designations of "VI" for the better ear and 
"VIII" for the poorer ear translated to a 40 percent 
disability evaluation.  Therefore, the appellant's service- 
connected hearing loss is properly assigned a 40 percent 
disability rating from June 19, 2000.  38 C.F.R. § 4.85, 
Tables VI, VIa, and VII (2000).

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  The appellant's 
hearing loss does not fit within this provision.

Although the Board sympathizes with the appellant's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claims for an initial compensable disability rating for 
bilateral hearing loss; for an evaluation higher than 30 
percent for bilateral hearing loss from July 22, 1998, to 
June 18, 2000; and for an evaluation higher than 40 percent 
for bilateral hearing loss since June 19, 2000, on appeal 
from the initial grant of service connection.










	(CONTINUED ON NEXT PAGE)


ORDER

A compensable evaluation for bilateral hearing loss for the 
period from October 15, 1991, through July 21, 1998, is 
denied.

An evaluation in excess of 30 percent for bilateral hearing 
loss for the period from July 22, 1998 through June 18, 2000, 
is denied.

An evaluation in excess of 40 percent for bilateral hearing 
loss since June 19, 2000, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

